Exhibit 10.2(a)
[booklogo.jpg]
 
 
 
Paul E. Johnson
Officer
918-588-6490
FAX: 918-295-0400
pjohnson@bokfcom


 


 
Ms. Debra Roe
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748
 
 
 
RE: Amended and Restated Credit Agreement dated February 3, 2012 between The
Monarch Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") (the
"Loan Agreement").
 
Dear Debbie:
 
Bank of Oklahoma, N.A. ("Lender") agrees to waive Section 5.07(d) of the Loan
Agreement to permit the Borrower to accelerate up to $1,000,000 of its 2013 cash
dividends and pay such amount in December of 2012 in addition to other dividends
permitted therein.
 
Unless otherwise specified herein, all other terms and conditions,
representations, and warranties of Borrower in the Loan Agreement remain in full
force and effect.
 
 
 
LENDER:
Bank of Oklahoma, N.A.
 
 
 
By:  /s/ Paul E. Johnson
Paul E. Johnson
Officer
 
 
 


 


 


 
Page 1 of I